Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 10/23/2020, wherein claims 1,2, 4-20 are pending and claims 2 and 10-18 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 
Election/Restrictions
Applicant’s election of species I (fig. 2), subspecies II (fig. 1C), claims 1-9,19 and 20 in the reply filed on 1/30/2020 was acknowledged in the office action mailed 2/20/2020. As stated in the office action mailed on 2/20/2020, claim 2 is further withdrawn as pertaining to non-elected subspecies VIII, fig. 1I. The applicant should mark claim 2 as withdrawn.

Claim Objections
Claims 1, 9, 19 and 20 are objected to because of the following informalities:  
Regarding claim 1, “the sound absorbing material layer” should be changed to “the layer of sound-absorbing material” to provide consistency and maintain antecedent basis.  Appropriate correction is required.
Regarding claim 1, “the user’s ears” should be changed to “the wearer’s ears” to provide consistency and maintain antecedent basis.  Appropriate correction is required.
Regarding claim 9, “the reduced sound zone” should be changed to “the substantially enclosed reduced-sound zone to provide consistency and maintain antecedent basis.  Appropriate correction is required.

Regarding claim 19, “the sound absorbing layer” should be changed to “the at least one layer of sound absorbing material” to provide consistency and maintain antecedent basis.  Appropriate correction is required.
Regarding claim 19, “the user’s ears” should be changed to “the wearer’s ears” to provide consistency and maintain antecedent basis.  Appropriate correction is required.

Regarding claim 20, “the sound absorbing layer” should be changed to “the at least one layer of sound absorbing material” to provide  consistency and maintain antecedent basis.  Appropriate correction is required.
Regarding claim 20, “the user’s ears” should be changed to “the wearer’s ears” to provide consistency and maintain antecedent basis.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if “a sound-reducing state” in lines 7,11, and 12 is referring to the same sound-reducing state as in line 1, or a different sound-reducing state. If they are referring to different sound-reducing states, it is unclear which sound-reducing state “the sound-reducing state” is referring to in line 13. For the purposes of this office action, the examiner is interpreting “sound-reducing state” throughout claim 1 as referring to the same state. To overcome this rejection, the applicant can change “a sound-reducing state” in lines 7,11, and 12 to “the sound-reducing state”.
Regarding claim 19, it is unclear if “a sound-reducing state” in lines 7, 8, 13, and 18 is referring to the same sound-reducing state as in lines 1,2, or a different sound-reducing state. For the purposes of this office action, the examiner is interpreting “sound-reducing state” throughout claim 19 as referring to the same state. To overcome this rejection, the applicant can change “a sound-reducing state” in lines 7, 8, 13, and 18 to “the sound-reducing state”.

All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,8,9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (GB 1069146) in view of Hall (U.S. Patent No. 6698903).

Regarding claim 1, Griffiths teaches a garment (10,11,40) configured to be engaged in a sound-reducing state (fig. 1), comprising: a first garment portion (10,11), the first garment portion formed from a sound attenuating cloth (15,16,17,19, 21) that comprises a base layer (17), a layer of sound barrier material (15,16) provided on the base layer and a layer of sound-absorbing material (19 and/or 21) provided on the sound barrier layer (pg. 2, lines 6-35, 45-50) and configured to surround part of a 
Hall teaches an upper body garment (10,44) having a first garment portion (44) and a second garment portion (10) wherein the second garment portion is adapted to be detachably connected to and operable with the first garment portion independent of whether the first garment portion is arranged in a sound-reducing state (col. 4, lines 66,67, col. 5, lines 1-10)(44 can be detachably connected to 10 via 50 and mating fastener independent of whether 44 is pulled up and around the wearer’s head);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the back of the first garment portion to the back of the second garment portion of Griffiths by mating detachable fasteners in view of Hall in order to allow the first garment portion to stay connected to the second garment portion when the first garment portion is removed 
Regarding claim 4, the Griffiths/Hall combined reference teaches the base layer (17) is a natural or synthetic material (pg. 2, lines 10-13).
Regarding claim 5, the Griffiths/Hall combined reference teaches the first garment portion is connected to the second garment portion acting as one garment (per claim 1).
Regarding claim 8, the Griffiths/Hall combined reference teaches the  first garment portion (10,11) and the second garment portion (40) are detachably connected using a zipper or hook and loop fastener (col. 4, lines 66,67, col. 5, lines 1-10 of Hall).
Regarding claim 9, the Griffiths/Hall combined reference teaches the reduced-sound zone minimizes an amount of sound entering the reduced-sound zone from outside the garment and an amount of sound exiting the zone from inside the garment (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation) (the reduced sound zone is capable of minimizing an amount of sound entering the reduced-sound zone from outside the garment and an amount of sound exiting the zone from inside the garment due to the material and structure of the garment (fig. 1, pg. 2, lines 6-35)).

Hall teaches an upper body garment (10,44) having a first garment portion (44) and a second garment portion (10) the second garment portion adapted to be detachably connected to the first garment portion such that the second garment is operable when detachably connected with the first garment portion independent of whether the first garment is arranged in a sound-reducing state (col. 4, lines 66,67, col. 5, lines 1-10)(44 can be detachably connected to 10 via 50 and mating fastener independent of whether 44 is pulled up and around the wearer’s head).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached the back of the first garment portion to the back of the second garment portion of Griffiths by mating detachable fasteners in view of Hall in order to allow the first garment portion to stay connected to the second garment portion when the first garment portion is removed from the wearers head for added convenience while still allowing the first garment portion to be completely removed to allow it to be washed, or replaced in case of damage.
Claims 1, 5-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunkele (U.S. 20150250240) in view of Griffiths (GB 1069146).
Regarding claim 1, Hunkele teaches a garment (100) configured to be engaged in a sound-reducing state (fig. 1), comprising: a first garment portion 
Griffiths teaches a garment (10,11,40) engaged in a sound-reducing state (fig. 1), comprising: a first garment portion (10,11), the first garment portion formed from a sound attenuating cloth (15,16,17,19,21) that comprises a base layer (17), a layer of sound barrier material (15,16) provided on the base layer and a layer of sound-absorbing material (19 and/or 21) provided on the sound barrier layer (pg. 2, lines 6-35,45-50) and configured to surround part of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first garment of Hunkele from a sound attenuating cloth that comprises a base layer, a layer of sound barrier material provided on the base layer and a layer of sound-absorbing material provided on the sound barrier layer, the sound absorbing layer operates as an innermost layer that faces the wearer's head when in the sound reducing state, wherein in the sound-reducing state, the layer of sound-absorbing material and the sound barrier layer together substantially reduce an amount of sound passing over and an amount of sound passing through the sound attenuating cloth into the substantially enclosed reduced-sound zone in view of Griffiths in order to increase sound attenuation of the first garment to further enhance sleep of the wearer (para. 47 of Hunkele).

Regarding claim 6, the Hunkele/Griffiths combined reference teaches the garment comprises a hooded sweatshirt (para. 26 of Hunkele)(fig. 1).
Regarding claim 7, the Hunkele/Griffiths combined reference teaches the first garment portion is a detachable hood and wherein the detachable hood is deployed to form the substantially enclosed reduced- sound zone (para. 47 of Hunkele, fig. 1).
Regarding claim 20, Hunkele teaches a hooded sweatshirt (100) (para. 26)(fig. 1)or scarf arranged to effect a sound-reducing state (fig. 1), comprising:  4a first garment portion (122) formed as a hood portion of the sweatshirt (para. 47)  to attenuate sound (paras. 47, 51, 78) and wherein the first garment portion is configured to surround part of a wearer's head and form a substantially enclosed reduced-sound zone about the user's ears when the first garment portion is engaged in a sound-reducing state  (paras. 47, 51, 78, fig. 1)  ; and a second garment portion (102) formed as a trunk portion of the sweatshirt or scarf that is operable with the first garment portion, independent of whether the first garment portion is arranged in a sound-reducing state (para. 47) (102 and 122 are operable together regardless of whether the hood is pulled over the wearer’s head or not); but fails to teach the first garment portion is formed from a sound attenuating cloth that comprises a base layer upon which a sound barrier layer is provided, wherein at least one layer of sound absorbing material is provided on  the sound barrier layer, wherein the sound absorbing layer operates as an outermost layer that faces the wearer's head; wherein in the sound-reducing state, the sound barrier 
Griffiths teaches a garment (10,11,40) engaged in a sound-reducing state (fig. 1), comprising: a first garment portion (10,11), the first garment portion is formed from a sound attenuating cloth (15,16,17,19,21)  that comprises a base layer (17) upon which a sound barrier layer (15,16)  is provided, wherein at least one layer of sound absorbing material (19,21) is provided on  the sound barrier layer (15,16) (pg. 2, lines 6-35, 45-50, fig. 2), wherein the sound absorbing layer operates as an outermost layer that faces the wearer's head (pg. 2, lines 20-26); wherein in the sound-reducing state, the sound barrier layer and the sound absorbing material together substantially block sound from passing through and reduce sound from passing over the sound attenuating cloth into the substantially enclosed reduced-sound zone (pg. 1, lines 23-38, pg. 2, lines 6-65).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first garment portion of Hunkele from a sound attenuating cloth that comprises a base layer upon which a sound barrier layer is provided, wherein at least one layer of sound absorbing material is provided on  the sound barrier layer, wherein the sound absorbing layer operates as an outermost layer that faces the wearer's head; wherein in the sound-reducing state, the sound barrier layer and the sound absorbing material together substantially block sound from passing through and reduce sound from passing over the sound attenuating cloth into the substantially 

Response to Arguments
Applicant's arguments filed 10/23/20202 have been fully considered.
Regarding applicant’s argument that 19 is not a layer of sound absorbing material because it is a layer of material provided only on top of the wearer’s head and isn’t part of the materials to form a reduced sound zone, the examiner contends that 19 is a sound absorbing layer in as much as is claimed by the applicant. 19 is a plastic foam material. The applicant’s spec recognizes foam as a sound absorbing material (pg. 9, para. 2). Therefore, because 19 is considered to be a sound absorbing material and is provided on the sound barrier layer as claimed, 19 is considered to be part of the material forming a reduced sound zone. Furthermore, while the applicant claims that the sound absorbing material forms an innermost layer that faces the wearer’s head (taught by Griffiths, pg. 2,lines 20-30), the applicant has not claimed that the sound absorbing material faces particular portions of the wearer’s head or that the sound absorbing material is coextensive with the entirety of the sound barrier layer. Additionally, Griffith teaches sound absorbing material foamed polyvinyl chloride (21) on the interior of the hood (pg. 2, lines 45-50, fig. 2). Therefore Griffiths discloses a sound absorbing layer in as much as is claimed by the applicant.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The layer of sound-absorbing material and the sound barrier layer of Griffiths together would substantially reduce an amount of sound passing over and an amount of sound passing through the sound attenuating cloth into the substantially enclosed reduced-sound zone as claimed due to the materials and structure of the sound attenuating cloth as described in pg. 1, lines 23-38, pg. 2 ,lines 6-65. Additionally, Griffiths does not completely prevent sound from entering the hood. If it did, there would be no reason for the wearer to also wear ear muffs and ear plugs (pg. 2, lines 66-75).
Regarding applicant’s argument that Griffiths doesn’t provide motivation to modify Griffiths with Hail, the examiner contends that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skill in the art would understand that attaching the back of the first garment portion to the 
Regarding applicant’s arguments pertaining solely to Hall including that Hall teaches openings in its hood for hearing and therefore one wouldn’t look to Hall to modify Griffiths, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Hall is only relied on to teach the mating detachable fasteners connecting first and second garment portions, Griffiths is relied on to teach the reduced sound hood structure.
Regarding applicant’s argument that Hunkele does not suggest the garment in a sound reducing state, the examiner contends that para. 47 specifically describes that the head portion (122) encapsulates the head and ears and in this manner, the head is protected from hard surface, noises, and lighting. Therefore, Hunkele suggests a sound reducing state where the hood covers the wearer’s ears.
Regarding applicant’s argument that Hunkele does not provide motivation for combining Hunkele and Griffiths, the examiner contends that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the 
Regarding applicant’s argument that Griffiths doesn’t teach the removable attachment of the hood per the Hunkele/Griffiths combined reference, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Griffiths is not relied on to teach this feature. Hunkele teaches a second garment portion (102) adapted to be detachably connected to and operable with the first garment portion independent of whether the first garment portion is arranged in a sound- reducing state (para. 47, hood can be removed from the wearer’s head while removably attached to 102) as outlined in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732